     Case 3:17-cv-01362 Document 304 Filed 04/09/20 Page 1 of 5 PageID #: 6141



                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


CITY OF HUNTINGTON,

               Plaintiff,
                                                            Civil Action No. 3:17-01362
v.

AMERISOURCEBERGEN DRUG
CORPORATION, et. al,

               Defendants.

AND

CABELL COUNTY COMMISSION,

               Plaintiff,
                                                            Civil Action No. 3:17-01665
v.

AMERISOURCEBERGEN DRUG
CORPORATION, et. al,

               Defendants.


  WEST VIRGINIA PUBLIC EMPLOYEES INSURANCE AGENCY’S REPLY TO
DEFENDANTS’ RESPONSE IN OPPOSITION TO MOTION TO QUASH SUBPOENAS


        West Virginia Public Employees Insurance Agency (“PEIA”) files this Reply to

Defendants’ response in opposition to PEIA’s motion to quash two subpoenas issued on March

17, 2020, on behalf of McKesson Corporation. PEIA maintains that the subpoenas: (1) are overly

broad and burdensome, (2) seek statutorily-protected and confidential information, and (3) fail to

provide a reasonable time to respond.

        In Defendants’ Response to Non-Party West Virginia Public Employees Insurance

Agency’s Motion to Quash Subpoenas (“Response,” ECF Document 282), Defendants assert that
  Case 3:17-cv-01362 Document 304 Filed 04/09/20 Page 2 of 5 PageID #: 6142



they have adequately alleviated the overly burdensome requests and time constraints of the

subpoenas at issue by virtue of the March 31, 2020 correspondence from Defendants’ counsel

purporting to “narrow” the scope of the subpoenas. Exhibit A to Response. Defendants further

assert that PEIA’s concerns regarding the statutorily-protected confidential information sought by

the subpoenas are unfounded. Id. As set forth below, Defendants’ assertions are incorrect and

PEIA’s Motion to Quash should be granted.

       First, with respect to the unreasonableness of the time for compliance, it is PEIA’s estimate

that it will take 4-6 months to gather documents responsive to the subpoenas, even if our State and

Country were not in the middle of the Covid-19 pandemic which continues to significantly impact

PEIA’s operations. See Affidavit of Thomas D. Miller, Exhibit C to Motion to Quash. The March

31, 2020 correspondence from Defendants’ counsel extending the response deadline to April 18,

2020, does not alleviate the unreasonableness of the time for compliance, which was brought to

the attention of Defendants’ counsel in the April 7, 2020 correspondence attached hereto as Exhibit

A. Rule 45(c)(3)(i) of the Federal Rules of Civil Procedure provides that the Court “must quash

or modify a subpoena that fails to allow a reasonable time to comply.” (emphasis added).

Accordingly, PEIA’s Motion to Quash should be granted.

       Second, with respect to the overly broad scope of the subpoenas, many of the document

requests set forth in the March 31, 2020 correspondence from Defendants’ counsel will necessitate

PEIA’s review of potentially millions of documents, and many of the requested documents are

available from another source. For instance, PEIA’s organizational structure and other information

requested in the subpoenas is readily available on the West Virginia Secretary of State’s website.

       Significantly, PEIA is a non-party to this litigation. In general, subpoenas seeking relevant

information can be quashed where compliance is unduly burdensome or where the potential harm



                                                 2
  Case 3:17-cv-01362 Document 304 Filed 04/09/20 Page 3 of 5 PageID #: 6143



caused by production outweighs the benefit. See In re: Modern Plastics Corporation, 890 F.3d

244, 251 (6th Cir. 2018), cert. denied, 139 S. Ct. 289, 202 L. Ed. 2d 136 (2018) (Courts must

“balance the need for discovery against the burden imposed on the person ordered to produce

documents,”). Subpoenas seeking information from non-parties, such as PEIA, are subject to an

even higher standard. Virginia Dep't of Corr. v. Jordan, 921 F.3d 180, 188 (4th Cir. 2019). (In

determining whether to quash a subpoena served on a non-party, “Courts must give the recipient’s

nonparty status ‘special weight,’ leading to an even more ‘demanding and sensitive’ inquiry than

the one governing discovery generally.”) That is particularly the case when the information

requested is available from another source. Id. (In deciding whether to enforce subpoena seeking

information from a non-party, “Courts should also consider what information is available to the

requesting party from other sources.”) Here, as set forth above, PEIA is a non-party, the

information sought is unduly burdensome and the potential harm outweighs the benefit under the

balancing standard, and much of the information requested is available from other sources.

Accordingly, PEIA’s Motion to Quash should be granted.

       Third, with respect to statutorily-protected and confidential information that the subpoenas

seek, the Defendants’ Response asserts that a Protective Order alleviates any confidentiality

concerns under HIPAA. However, the Response and Protective Order referenced therein fail to

address the confidentiality statutes mentioned in PEIA’s Motion to Quash: W. Va. Code § 5-16-9

(All pharmacy data and information shall be considered proprietary and confidential and exempt

from disclosure); and W. Va. Code § 5-16-12a (Only authorized employees or agents shall have

access to confidential data or systems and applications containing confidential data within the

Public Employees Insurance Agency.). Accordingly, PEIA has concerns about releasing

information that fall under the aforementioned statutes, and its Motion to Quash should be granted.



                                                3
  Case 3:17-cv-01362 Document 304 Filed 04/09/20 Page 4 of 5 PageID #: 6144



       In summary, based on the foregoing and the reasons set forth in its Motion to Quash, PEIA

respectfully requests that its motion be granted on the grounds that the subpoenas at issue are (1)

overly broad and burdensome, (2) seek statutorily-protected and confidential information, and (3)

fail to provide a reasonable time to respond.

       DATED: April 9, 2020

                                                Respectfully submitted,

                                                WEST VIRGINIA PUBLIC EMPLOYEES
                                                INSURANCE AGENCY

                                                By Counsel,

PATRICK MORRISEY
ATTORNEY GENERAL

/s/Andrew L. Ellis
ANDREW L. ELLIS (WVSB # 10618)
West Virginia Attorney General’s Office
Building 1, Room W-435
Charleston, West Virginia 25305
304-558-2522
Fax: 304-558-2525
Email: Andrew.L.Ellis@wvago.gov




                                                  4
  Case 3:17-cv-01362 Document 304 Filed 04/09/20 Page 5 of 5 PageID #: 6145



                                   CERTIFICATE OF SERVICE


          I, Andrew L. Ellis, Assistant Attorney General, do hereby certify that on April 9, 2020, the

foregoing “West Virginia Public Employees Insurance Agency’s Reply to Defendants’ Response

in Opposition to Motion to Quash Subpoenas” was electronically filed with the Clerk of the Court

using the CM/ECF system which will send notification of such filing to parties and counsel of

record.




                                                /s/ Andrew L. Ellis
                                                ANDREW L. ELLIS (WVSB# 10618)
                                                ASSISTANT ATTORNEY GENERAL
                                                West Virginia Attorney General's Office
                                                Building 1, Room W-435
                                                Charleston, West Virginia 25305
                                                304-558-2522
                                                Fax: 304-558-2525
                                                Email: Andrew.L.Ellis@wvago.gov




                                                   5
